DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 12/18/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1-20 are pending and under examination.

 Terminal Disclaimer
The terminal disclaimer filed on 12/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent application 16398686 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 10-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breyfogle (US20130195783).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Breyfogle teaches A skin smoothing composition that has from about 0.5% to about 4% sodium silicate as measured by silica content (SiO2) and from about 0.1% to about 4.0% of a polyvalent silicate. The composition is provided in a carrier, for example, from about 10 to 98% water, and can be in the form of a water gel or oil-in-water emulsion. Further, the weight ratio of sodium silicate to the polyvalent silicate is equal to or greater than 0.7. The polyvalent silicate is a silicate clay selected from the group consisting of bentonite, laponite, smectite, and kaolinite (abstract). The films with excellent initial and lasting contraction, are flexible, transparent, and non-irritating (page 2, [0012]; page 9, [0091]). The composition may be in the form of emulsion and the oil phase of the present invention may comprise silicone oils, non-silicone oils such as hydrocarbon oils, esters, ethers, and the like, and mixtures thereof.. Emulsions may further comprise an emulsifier. The composition may comprise any suitable percentage of emulsifier to sufficiently emulsify the carrier. Suitable weight ranges include from about 0.1 % to about 10% or about 0.2% to about 5% of an emulsifier, based on the weight of the composition. Emulsifiers may be nonionic, anionic or cationic (page 4, [0043-0044]). The composition may also comprise thickening agent (page 4, [0045]) such as fatty compound (stearic acid, stearyl alcohol, etc.), polyacrylate, gum and mixture thereof at amount up to 15% (page 6, [0069-0072]). In one working example, Magnesium Aluminum silicate is used (page 11, [0104]). Since Smectite reads on Magnesium Aluminum silicate, Magnesium Aluminum silicate is one of polyvalent silicate.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Breyfogle is that Breyfogle  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention produce the instant invention.
Regarding claim 1, 3-4, 10-11, Breyfogle teaches a skin care composition in the form of o/w emulsion comprising about 0.5% to about 4% sodium silicate, about 0.1% to about 4.0% of smectite (Magnesium aluminum silicate), about 1% to about 20% propylene glycol, up to 15% of fatty compound (stearic acid), about 0.1 % to about 10% nonionic emulsifier, about 10-98% of water. The weight ratio of sodium silicate to the polyvalent silicate Magnesium aluminum silicate is equal to or greater than 0.7.
Regarding “skin-tightening”, this is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 12-13, Breyfogle teaches gum as additional thickening agent.
Regarding claims 17-18, Breyfogle teaches the composition smooth and flatten wrinkles and texture imperfections.
Regarding claim 19, Breyfogle is silent about “firming and or tightening skin”, which is inherency of prior art steps. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 
Regarding claim 20, Breyfogle teaches from about 0.1% to about 4.0% of a polyvalent silicate such as magnesium aluminum silicate, and about 0.1% to about 4.0% can be broadly interpreted to be overlapped with claimed range of about 5% to about 11.5%, because use of the word 'about' in a claim is appropriate where the claim contains a range of components with no absolute boundaries, and is only limited to the extent that prior art exists which would limit broad interpretation of the claim. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 1217-1218, 18 USPQ2d 1016 (Fed. Cir. 1991).  In the instant case, there is no prior art teaching that would limit the range recited in claim 20 solely to between 5% and 11.5%. Accordingly, the range 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 2, 5-9, 14,16 are rejected under 35 U.S.C. 103 as being unpatentable over Breyfogle (US20130195783), as applied for the above 103 rejections for  Claims 1, 3-4, 10-13, 15 and 17-20,  in view of Kligman (EP0244859), Vishnupad et al. (US4690774), Kawato et al. (US6497860) and Ha et al. (US20080181956).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Breyfogle teaching has already been discussed in the above 103 rejections and is incorporated herein by reference.
Kligman teaches An aqueous composition comprising human serum albumin and sodium silicate is useful for cosmetic purposes for application to the human facial skin to ₂SiO₃ and sodium metasilicate, is colorless and water soluble, and is employed in aqueous form as a water solution in combination with human serum albumin in the compositions of this invention ([0007]).
	Vishnupad et al. teaches skin moisturizing composition (abstract) in the form of O/W emulsion comprising polyglycerol 3 diisostearate as emulsifier (claims 1 and 6).
Kawato et al. teaches skin lighting composition in the form of emulsion comprising 1-50% of cosmetic acceptable oil caprylic / capric triglyceride (claims 5-6, 9 and 12).
Ha et al. teaches a personal care composition for skin in the form of O/W emulsion (abstract) comprising sodium polyacryloyldimethyl taurate (page 4, [0043]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Breyfogle is that Breyfogle  do not expressly teach sodium metasilicate as sodium silicate, about 1% to 15% of caprylic / capric triglyceride, polyglyceryl 3 diisostearate as emulsifier and sodium polyacryloyldimethyl taurate as thickener. This deficiency in Breyfogle is cured by the teachings of Kligman, Vishnupad et al., Kawato et al. and Ha et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
, as suggested by Kligman, Vishnupad et al., Kawato et al. and Ha et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include sodium metasilicate as sodium silicate, about 1% to 15% of caprylic / capric triglyceride, polyglyceryl 3 diisostearate as emulsifier and sodium polyacryloyldimethyl taurate as thickener because they are known and suitable sodium silicate, oil, emulsifier and thickener in skin care emulsion, respectively. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Under guidance from Breyfogle teaching sodium silicate, ester oil, emulsifier and thickener; Kligman teaching sodium silicate comprising sodium metasilicate, Kawato et al. teaching skin lighting composition in the form of emulsion comprising 1-50% of cosmetic acceptable oil caprylic / capric triglyceride, Vishnupad et al. teaching skin moisturizing composition in the form of O/W emulsion comprising polyglycerol 3 diisostearate as emulsifier, Ha et al. teaching a personal care composition for skin in the form of O/W emulsion comprising sodium polyacryloyldimethyl taurate, it is obvious for one of ordinary skill in the art to include sodium metasilicate as sodium silicate, about 1% to 15% of caprylic / capric triglyceride, polyglyceryl 3 diisostearate as emulsifier and sodium polyacryloyldimethyl taurate as thickener and produce instant claimed invention with reasonable expectation of success.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that there is criticality of the claimed range of the weight ratio of sodium silicate to the polyvalent silicate lower than 0.8 so that  polyvalent silicate have relative higher amount according to Table 1 of applicant’s specification.
In response to this argument: This is not persuasive. The data are not sufficient to overcome the 103 rejection at least for the following two reasons. Firstly, the data are not commensurate with the scope of claimed invention, because inventive examples in table only have ratio less than 0.8 while the claimed ratio 0.018 to 1.0 encompassing those 0.8 to 1.0 (higher than 0.8). Secondly, the inventive examples (ratio lower than 0.8) in Table 1 does not consistently demonstrate better skin tightening effects than those comparative example (with ratio higher than 0.8). For example, Inventive Example A (ratio 0.8) and Example E (ratio 0.1) both have tightening effect scale 3, while comparative example H (ratio 7.6) and example O (1.4) both have tightening effect 
Applicants argue that Comparative example K is closer prior art than the working example of Breyfogle in Table 3, and the inventive examples have better tightening effect than example K.
In response to this argument: This is not persuasive. Firstly, the examiner does not agree that example is the closest prior art teaching, because the teaching Is not limited to working example of Breyfogle, It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Secondly, in arguendo that example K is the closest example to compare with, the invention examples do not show better tightening effect, because inventive example A (ratio 0.8) and E (ratio 0.1) both have tightening effect scale 3, while example K (ratio 2.6) has tightening effect scale 3. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10588848  in view of Breyfogle (US20130195783). The reference patent teaches aqueous skin tightening composition comprising sodium silicate and montmorillonite (alternative to Magnesium aluminum silicate) in view of Breyfogle teaching O/W emulsion, fatty compound, nonionic emulsifier and propylene glycol, one artisan in the art would immediate recognize the obvious variant of instant claimed invention over reference patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10064796 in view of Breyfogle (US20130195783). The reference patent teaches aqueous skin tightening composition comprising potassium silicate (obvious variant to sodium silicate) and Magnesium aluminum silicate (in claim 8), propylene glycol in view of Breyfogle teaching O/W emulsion, fatty compound, nonionic emulsifier, one artisan in the art would immediate recognize the obvious variant of instant claimed invention over reference patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9999580 in view of Breyfogle (US20130195783). The reference patent teaches aqueous skin tightening composition comprising sodium silicate and Magnesium aluminum silicate (in claim 11), Propylene glycol in view of Breyfogle teaching O/W emulsion, fatty compound, nonionic emulsifier, one artisan in the art would immediate recognize the obvious variant of instant claimed invention over reference patent.

Response to argument:
Applicants argue the same reasons as 103 rejection for ODP.
IN response to this argument: This is not persuasive. Since the arguments are not sufficient to overcome the 103 rejections, they are not sufficient to overcome the ODP rejections.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JIANFENG SONG/Primary Examiner, Art Unit 1613